                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

NITETEK LICENSING LLC,

              Plaintiff,
                                                            CASE NO. 1:21-cv-04738-DLC
       v.
                                                                   PATENT CASE
EVBOX NORTH AMERICA INC.,
                                                            JURY TRIAL DEMANDED
              Defendant.


            NOTICE OF DEFENDANT’S RULE 12(B)(6) MOTION TO DISMISS
                       FOR FAILURE TO STATE A CLAIM

       Pursuant to S.D.N.Y. Local Rule 7.1, Defendant EVBox North America Inc. (“EVBox”)

respectfully moves this Court to dismiss Plaintiff Nitetek Licensing LLC.’s Complaint, pursuant

to Federal Rule of Civil Procedure 12(b)(6), for failure to state a claim upon which relief can be

granted.

       The grounds for this motion are further set forth in EVBox’s Memorandum of Law in

Support of its Motion to Dismiss for Failure to State a Claim, which is being filed

contemporaneously herewith.




                                                1
Dated: July 6, 2021


                          FISH & RICHARDSON P.C.

                      By: /s/ Excylyn J. Hardin-Smith
                          Excylyn J. Hardin-Smith (EHS7780)
                          hardin-smith@fr.com
                          7 Times Square, 20th Floor
                          New York, New York 10036
                          Tel: (212) 765-5070
                          Fax: (212) 258-2291

                          Neil J. McNabnay (pro hac vice forthcoming)
                          Ricardo J. Bonilla (pro hac vice forthcoming)
                          Rodeen Talebi (pro hac vice forthcoming)
                          1717 Main Street, Suite 5000
                          Dallas, Texas 75201
                          (214) 747-5070 (Telephone)
                          (214) 747-2091 (Facsimile)
                          mcnabnay@fr.com
                          rbonilla@fr.com
                          talebi@fr.com

                          COUNSEL FOR DEFENDANT
                          EVBOX NORTH AMERICA INC.




                          2
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 6, 2021, a true and correct copy of the

foregoing document was filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification of such filing to all counsel of record.


                                                      /s/Excylyn J. Hardin-Smith
                                                      Excylyn J. Hardin-Smith




                                              3
